NORTHSTAR VARIABLE ANNUITY AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its Northstar Variable Account Supplement Dated May 1, 2014 This supplement updates and amends certain information contained in your prospectus dated August 8, 1997, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the ReliaStar Life Insurance Company in your Contract prospectus is deleted and replaced with the following: ReliaStar Life Insurance Company (“ReliaStar Life,” “we,” “us,” “our,” and the “company”) issues the Contracts described in the prospectus and is responsible for providing each Contract’s insurance benefits. All guarantees and benefits provided under the Contracts that are not related to the Variable Account are subject to the claims paying ability of the company and our general account. We are a stock life insurance company organized in 1885 and incorporated under the laws of the State of Minnesota. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 20 Washington Avenue South, Minneapolis, Minnesota 55401. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
